ORDER
RICHARD W. WOODWARD of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1990, having pleaded guilty to conspiracy to violate the federal securities laws in violation of 18 U.S.C.A 371, and having through counsel consented to his temporary suspension from the practice of law, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), RICHARD W. WOODWARD is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that RICHARD W. WOODWARD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RICHARD W. WOODWARD comply with Rule 1:20-20 dealing with suspended attorneys.